Ellis, J.,
dissenting.
I think that Chapter 6521, Laws of 1913, extends the liability of persons engaged’in certain hazardous occupations, for injuries received by their employees, but it was not intended by that act to abolish the fellow servant doctrine. That doctrine has its basis in public policy, it rests upon the theory that servants engaged in a common or general employment should be watchful of each other to the end that carefulness in the performance of their duties may be promoted. The safety and welfare, of the public is in a large measure secured by this rule, especially in this progressive age where steam, electricity and other means for developing the greater power necessary to carry on the commerce of the day are utilized to operate the powerful machinery used.
The disastrous consequences to human life and to property which may at any time result from the careless operation of machinery, particularly in places to which the people have been drawn by their business interests, is too often manifested; the numerous “accidents” occurring in the operation of railroads and street car lines alone show to what a very great extent the public must depend upon the efficiency, skill and carefulness of the men engaged in the actual .handling of the machinery. It *336is important, therefore, that every means available, -every reasonable precaution within the range of legislative activity should be taken to secure on the part of men engaged in such occupations that degree of skill, efficiency and carefulness that will reduce injury to life and property from the operation of such machinery to a minimum. The experience of many generations has proven that the fellow servant doctrine makes for the accomplishment of that act.
The legislature, however, by the Act referred to has seen fit to narrow that doctrine and reduce its scope from the common employment in which the employee may be engaged to the “act causing the injury;” holding the employer liable in all cases of injury to employees caused by the negligence of a fellow servant except where the injured .employee is “jointly engaged” with his negligent fellow servant in “performing the act causing the .injury” and is himself guilty of negligence.
The construction which the majority opinion places upon the words “act causing the injury” which appeal-in the statute, to all practicable, purposes fritters away the substance'of that salutary doctrine to a mere shadow. It practically removes from employees, even where they are engaged together in the particular work, all.motive for co-operation, watchfulness of each other’s movements and regard for each other’s skill, efficiency and care. It practically relieves an employee from exercising that watchfulness over his Co-employee’s work which experience has taught is so necessary to protect the lives of the innocent from carelessness and inefficiency in the operation of powerful machinery.
The word “act” in the phrase “act causing the injury” should not be given that interpretation which narrows it to the particular negligent act resulting in injury, *337but should be taken to mean the act in which the employees, were jointly engaged. As in the case at bar, the act in which the fireman and engineer were “jointly engaged” was the operation of a steam derrick.
In the operation of a railroad locomotive the engineer and fireman are jointly engaged, and if injury to the fireman results from the negligent handling of the machinery of the locomotive the only question in a suit by him for damages against his employer, would be whether he was negligent also. If he was also negligent, he would nevertheless be permitted to recover under the rule announced in the majority opinion, although the lives of the passengers on the train were in a large measure entrusted to his carefulness and prudence as well as that of the engineer.
The act should be construed in the interest of the people, so as to promote their safety and guard them as much as possible from the carelessness and inefficiency of men employed in hazardous occupations, and not so as to place a premium upon inattention and negligence on the part of those so employed which may result in injury to others.